Citation Nr: 1202948	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  03-06 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.  

2.  Entitlement to an effective date earlier than November 18, 2010, the grant of service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions issued in January 2005 and October 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In December 2006, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is associated with the claims file.  

This claim was previously remanded by the Board in November 2009 in order for additional evidentiary development to be conducted.  All requested development has been completed and the claim has been returned to the Board for adjudication.  

By way of procedural background, the Board notes that the issues of service connection for peripheral neuropathy, as secondary to service-connected diabetes mellitus, and an acquired psychiatric disorder, to include PTSD, were perfected for consideration by the Board concurrent with the issue of service connection for hypertension, which is currently on appeal.  However, subsequent to evidentiary development conducted by the RO, service connection was granted for peripheral neuropathy of the bilateral hands and feet and PTSD.  See rating decisions dated March 2009 and March 2011; see also October 2011 rating decision.  The RO's action in those rating decisions is considered a full grant of the benefits being sought by the Veteran with respect to those issues and, thus, there remain no allegation of error of fact or law for appellate consideration as to those issues.   Therefore, the issues of service connection for peripheral neuropathy and an acquired psychiatric disorder, to include specifically PTSD, are no longer apart of the current appeal.  

However, review of the record reveals that the Veteran disagrees with the effective date assigned for the grant of service connection for PTSD.  See January 2012 Informal Hearing Presentation.  This issue has not been developed or adjudicated by the Agency of Original Jurisdiction.  Therefore, the issue of entitlement to an earlier effective date for the grant of service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The most competent, credible, and probative evidence of record shows that the Veteran was diagnosed with hypertension in approximately 1998, 20 years after he was discharged from service, and preponderates against a finding that hypertension is the result of, proximately due to, or aggravated by his service-connected diabetes mellitus.  


CONCLUSION OF LAW

Hypertension was not incurred or aggravated by service, to include as the result of, proximately due to, or aggravated by a service-connected disability; nor may hypertension be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a November 2004 letter, sent prior to initial unfavorable AOJ decision issued in January 2005, advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  In March 2006, the RO also sent the Veteran a letter informing him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  While this information was provided subsequent to the January 2005 rating decision, the Board finds no prejudice to the Veteran, as the Veteran has been afforded an opportunity participate in the processing of this appeal, and the issue was re-adjudicated by the RO in supplemental statements of the case issued in March 2009 (issued in May 2009) and October 2011 after notice was provided.  As such, the Board finds that the Veteran has been provide all required notice.  

Relevant to the duty to assist, the Veteran's available service treatment records, as well as all post-service treatment records identified by the Veteran and the record have been obtained and considered.  In this regard, the Board notes that the Veteran's records from the Social Security Administration are associated with the record.   The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal. 

Additionally, the Veteran was provided with VA examinations in December 2004 and November 2008, and the RO obtained medical opinions in March 2005, April 2010 and September 2011.  For reasons discussed below, the Board finds that the November 2008 VA examination and the medical opinions provided in April 2010 and September 2011 were adequate to evaluate and assess the Veteran's hypertension disability and are considered the most competent, credible, and probative evidence of record.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.  

II.  Analysis

Service Connection - Applicable Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as cardiovascular-renal disease, including hypertension, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

In addition to the foregoing, service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran is seeking service connection for hypertension.  Review of the record reveals that the Veteran has been diagnosed with and taken medication for hypertension since approximately 1998.  See December 2001 VA diabetes mellitus examination; see also September 2000 VA treatment record.  

Indeed, the evidence does not show, nor does the Veteran allege, that his hypertension is directly related to his military service, either by service incurrence of aggravation.  In this regard, the service treatment records (STRs) do not contain any complaints, treatment, or findings related to hypertension.  Notably, the STRs reflect that the Veteran demonstrated normal blood pressure readings and specifically denied having high or low blood pressure at his entrance and separation examinations, in March 1966 and April 1968, respectively.  

Instead, as noted, the post-service treatment records reflect that the Veteran was diagnosed with hypertension in approximately 1998, 20 years after he was discharged from service.  See December 2001 VA diabetes mellitus examination.  The evidence shows that the Veteran has continued to take medication to treat his hypertension and that his mother suffered from hypertension and myocardial infarction.  There is, however, no further indication in the medical evidence of record as to the etiology of the Veteran's hypertension.  

In this regard, the Veteran has asserted that his hypertension may be secondary to his service-connected diabetes mellitus.  See January 2005 notice of disagreement and July 2005 statement from the Veteran.  

To that end, the Board places significant probative value on the findings from a November 2008 VA examination and subsequent medical opinions provided in April 2010 and September 2011, which were provided to address this issue.  At the November 2008 VA examination, the VA examiner noted the Veteran's history of taking hypertension medication for seven years, while also noting that he was diagnosed with diabetes mellitus in 1973.  The Veteran reported that he was not aware of any chronic kidney problems; however, the VA examiner noted that blood tests conducted in February and November 2008 revealed the Veteran had an elevated creatinine value of 1.4 and epidermal growth factor receptor (EGFR) of 66.  Nevertheless, the November 2008 VA examiner opined that the Veteran's hypertension was not likely caused by or aggravated by the Veteran's diabetes mellitus or any active service events.  

The findings of the November 2008 VA examination are considered competent medical evidence, as the VA examiner reviewed the claims file, interviewed the Veteran and conducted a physical examination.  However, because the VA examiner did not provide a rationale in support of his opinion, his medical opinion is afforded lessened probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008) (holding that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  

In April 2010, the November 2008 VA examiner reviewed the claims file again and provided an addendum to his previous report, again noting the Veteran's diagnosis of diabetes in 1973 and medication treatment for hypertension since 2001.  The VA examiner noted that there was no evidence of renal insufficiency around 2001 and he also noted that, while there was evidence of mild renal insufficiency in 2008, this was about seven years after the Veteran was diagnosed with hypertension.  As a result, the VA examiner opined that the Veteran's hypertension is not likely caused or aggravated by his diabetes mellitus.  

In September 2011, the RO obtained a second medical opinion from a VA cardiologist who reviewed the Veteran's claims file and noted his diagnosis of diabetes in 1973.  The VA cardiologist noted the Veteran's treatment for hypertension since 2001, but she also noted that there was no evidence of microalbuminuria or diabetic nephropathy at the time of the hypertension diagnosis or shortly thereafter.  She also noted that the Veteran had mild renal insufficiency seven years after he was diagnosed with hypertension.  Therefore, the VA cardiologist opined that the Veteran's hypertension is less likely than not caused by his diabetes mellitus.  

With respect to the issue of whether the Veteran's current hypertension is secondary to his service-connected diabetes mellitus, the Board considers the April 2010 and September 2011 VA opinions to be the most competent, credible, and probative evidence of record.  As noted, the physicians who provided the medical opinions reviewed the claims file prior to rendering their opinions and there is no indication or allegation that the physicians were not fully aware of all relevant facts in this case or misstated any relevant fact.  In addition, both physicians provided a complete rationale in support of their conclusions which were based on the evidence of record.  Moreover, there is no opposing or contradicting medical evidence or opinion of record which the Board finds is more competent, credible, or probative as to the issue in this case.  

In making this determination, the Board notes that the September 2011 VA opinion did not specifically address whether the Veteran's hypertension is aggravated by his service-connected diabetes mellitus.  However, because the April 2010 VA opinion addressed secondary causation and aggravation, the Board finds no prejudice to the Veteran in this regard and accepts the September 2011 opinion as additional evidence against the Veteran's claim that his hypertension is caused by his service-connected diabetes mellitus.  

Therefore, for the reasons provided above, the Board finds the VA opinions provided in April 2010 and September 2011 to be of significant probative value with respect to the issue of whether the Veteran's hypertension is caused or aggravated by his service-connected diabetes mellitus.  

The Board notes that the Veteran has contended on his own behalf that his hypertension may be secondary to his service-connected diabetes mellitus.  Lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

In this case, the Board finds that the question regarding the potential relationship between the Veteran's hypertension and diabetes mellitus to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  The Board also notes that the Veteran is not competent to opine on such complex medical questions, as there is no indication that he has any medical expertise, and has only offered conclusory statements regarding the relationship between his military service and his current tinnitus.  By contrast, the VA physicians, who have medical expertise, took into consideration all the relevant facts in providing their opinions. 

Therefore, the Board finds that the most competent, credible, and probative evidence of record preponderates against a finding that the Veteran's hypertension is aggravated by, proximately due to, or the result of his service-connected diabetes mellitus.  

In evaluating this claim, the Board has considered whether presumptive service connection is warranted for the Veteran's hypertension as a chronic disability.  However, the record fails to show that the Veteran manifested hypertension to a degree of 10 percent within the one year following his service discharge in June 1968.  Therefore, presumptive service connection is not warranted for hypertension as a chronic disability.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

In summary, and based on the foregoing reasons and bases, the Board finds the preponderance of the evidence is against the grant of service connection for hypertension on a direct basis, on a presumptive basis, or as secondary to his service-connected diabetes mellitus.  Because the evidence preponderates against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application.  See Gilbert, supra.  


ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, is denied.  


REMAND

As noted in the Introduction, entitlement to service connection for PTSD was established in March 2011, effective from November 18, 2010.  In January 2012, the Veteran, through his representative, submitted a timely notice of disagreement as to the effective date assigned to his service-connected PTSD disability.  See January 2012 Informal Hearing Presentation.  

Because the issue of service connection for hypertension is currently on appeal before the Board, the RO has not, yet, had a chance to issue a statement of the case (SOC) addressing the Veteran's claim of entitlement to an earlier effective date for the grant of service connection for PTSD.  As such, the Board has no jurisdiction over this claim and the claim must be remanded for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  However, this issue will be returned to the Board after issuance of the SOC only if the Veteran files a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a statement of the case on the issue of entitlement to an effective date earlier than November 18, 2010, for the grant of service connection for PTSD, based on consideration of all evidence of record.  See 38 C.F.R. §§ 19.29, 19.30; see also Manlincon, 12 Vet. App. at 240.  Further advise the Veteran that a substantive appeal has not been received concerning this issue, and of the requirements for submitting an adequate and substantive appeal, as provided in 38 C.F.R. § 20.200, 20.202, and 20.302(b).  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The case should be returned to the Board only if a timely substantive appeal is filed, and subject to current appellate procedures.  See Smallwood, 10 Vet. App. at 97.  The Board intimates no opinion as to the outcome of this case, as the purpose of this REMAND is to ensure compliance with due process considerations.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


